IN RE ELIANAH T.-T. ET AL.*
                         (SC 19902)
              Rogers, C. J., and Palmer, Eveleigh, McDonald,
                Espinosa, Robinson and Vertefeuille, Js.**

                                   Syllabus

Pursuant to statute (§ 17a-10 [c]), the Commissioner of Children and Families
   may authorize, on the advice of a licensed physician, ‘‘medical treatment,
   including surgery, to insure the continued good health or life’’ of a child
   committed to his or her custody.
The respondent parents appealed from the decision of the trial court granting
   the petitioner, the Commissioner of Children and Families, permission
   to vaccinate their minor children. The children had been removed from
   the respondents’ custody after a social worker employed by the Depart-
   ment of Children and Families discovered the children covered in bruises
   and in a generally poor state of hygiene. The trial court subsequently
   rendered judgments adjudicating the children neglected and, with the
   consent of the parties, committed the children to the temporary custody
   of the commissioner. At that time, the respondents made a motion
   seeking to prevent, on the basis of certain religious beliefs, the commis-
   sioner from authorizing vaccinations for the children pursuant to § 17a-
   10 (c) in accordance with the department’s usual practice. The trial
   court denied the respondents’ motion and granted the commissioner
   permission to vaccinate the children, concluding that, because the com-
   missioner had custody of and control over the children, she had the
   authority and obligation to vaccinate the children pursuant to § 17a-10
   (c) notwithstanding the respondents’ religious objection. On the respon-
   dents’ subsequent appeal, held that the trial court improperly granted
   the commissioner permission to vaccinate the children in light of the
   respondents’ religious objection, this court having concluded that vacci-
   nations do not constitute medical treatment under § 17a-10 (c) and that,
   therefore, the commissioner is not authorized to vaccinate children
   committed to her temporary custody without parental consent; although
   the apparent conflict between the ordinary meaning of the phrase ‘‘medi-
   cal treatment,’’ which contemplates curing an existing condition, and
   the phrase ‘‘insure the continued good health or life of the child,’’ which
   may reasonably be read to permit preventative care, created ambiguity
   in § 17a-10 (c) with respect to vaccinations, which are prophylactic in
   nature, the modification of the phrase ‘‘medical treatment’’ by the phrase
   ‘‘including surgery,’’ the existence of related statutes explicitly authoriz-
   ing preventative measures in other contexts, and an examination of
   relevant portions of legislative history supported the conclusion that
   the legislature intended to grant the commissioner only limited authority
   to provide medical treatment without parental consent in emergency sit-
   uations.
          (Two justices concurring separately in one opinion)
           Argued May 4—officially released August 15, 2017***

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to adjudicate the respondents’ minor children
neglected, brought to the Superior Court in the judicial
district of New Britain, Juvenile Matters, where the
respondents entered pleas of nolo contendere as to
the neglect allegations; thereafter, the court, Abery-
Wetstone, J., issued an order adjudicating the minor
children neglected and transferring temporary custody
of the minor children to the Commissioner of Children
and Families; subsequently, the court, Abery-Wetstone,
J., denied the respondents’ motion seeking to prevent
the Commissioner of Children and Families from vacci-
nating the minor children, from which the respondents
appealed. Reversed; judgment directed.
 Benjamin M. Wattenmaker, with whom was Joshua
Michtom, for the appellants (respondents).
  Rosemarie T. Weber, assistant attorney general, with
whom were Evan O’Roark, assistant attorney general,
and, on the brief, George Jepsen, attorney general, and
Benjamin Zivyon, assistant attorney general, for the
appellee (petitioner).
                          Opinion

   ROBINSON, J. The dispositive issue in this appeal is
whether General Statutes § 17a-10 (c)1 authorizes the
petitioner, the Commissioner of Children and Families
(commissioner), to vaccinate a child placed temporarily
in her custody, over the objection of that child’s parents.
The respondents, Giordan T. and Nicanol T., appeal2
from the decision of the trial court denying their motion
seeking to prevent vaccination of their minor children,
Elianah T.-T. and Nathaniel T.-T. On appeal, the respon-
dents claim, inter alia, that § 17a-10 (c) does not autho-
rize the commissioner to vaccinate the children over
the respondents’ objection because vaccinations do not
constitute ‘‘medical treatment’’ within the meaning of
that statute.3 We agree with this claim and conclude
that vaccinations are not ‘‘medical treatment’’ as con-
templated by § 17a-10 (c). Accordingly, we reverse the
decision of the trial court.
  The record reveals the following undisputed facts
and procedural history. The Department of Children
and Families (department) first became involved with
the respondents’ family on April 21, 2016, after the
Rocky Hill Police Department was called to investigate
a physical altercation between the respondents. The
department learned from police that the respondents
and the children, who were one and two years old at
the time, had been living out of a minivan for several
months as they moved from Florida to Connecticut,
making stops in North Carolina, Colorado, and New
York. The police subsequently arrested both respon-
dents for disorderly conduct. Following the respon-
dents’ arrest, a social worker from the department met
with the children at the police station and observed
that they smelled of urine, were filthy, and were covered
with multiple bruises. The department then invoked a
ninety-six hour hold over the children pursuant to Gen-
eral Statutes § 17a-101g (e). The respondent mother
gave the department permission to have the children
medically evaluated.4
  Thereafter, on April 25, 2016, the commissioner filed
neglect petitions as to both of the children and sought
ex parte orders of temporary custody. On April 29,
2016, the trial court sustained the orders of temporary
custody and ordered specific steps to facilitate reunifi-
cation of the children with the respondents pursuant
to General Statutes § 46b-129. At a hearing held on
August 23, 2016, the respondents entered pleas of nolo
contendere as to the neglect allegations and agreed to
commit the children temporarily to the care and custody
of the commissioner. The trial court entered findings
of neglect, rendered judgments on the petitions in
accordance with the respondents’ pleas, and committed
the children to the custody of the commissioner. At
that hearing, the parties advised the court that the
respondents, on the basis of their sincerely held reli-
gious beliefs, objected to vaccination of the children
for common childhood diseases in accordance with
the department’s usual practice. The respondents then
made an oral motion seeking to prevent vaccination,
to which the commissioner objected.
  On November 17, 2016, the trial court held a one day
hearing to determine whether the commissioner had
the authority to vaccinate the children in light of the
respondents’ religious objection. During the hearing,
the commissioner presented four witnesses: (1) Iris
Thompson, a nurse consultant employed by the depart-
ment; (2) Stephen Humphrey, a clinical psychologist
who had conducted a court ordered evaluation of the
respondents; (3) Fredericka Wolman, a pediatrician
employed as the department’s director of pediatrics;
and (4) Jessica Nordlund, a department social worker.
Thompson and Humphrey testified that they had com-
municated with the respondents regarding the immuni-
zations and that the respondents never expressed a
religious objection. Wolman testified about the medical
importance of immunizations, and Nordlund testified
that she had to call numerous physicians before locating
one who would treat unvaccinated children. In
response, the respondent mother testified about her
religious beliefs.
   On January 13, 2017, the trial court issued a memoran-
dum of decision denying the respondents’ motion and
granting the commissioner permission to vaccinate the
children. The trial court stated that it ‘‘need not reach
the issue of [the respondent] mother’s religious belief,
because the children are committed to the [custody of
the commissioner].’’ The trial court similarly deter-
mined that the exemption provided by General Statutes
§ 10-204a to the state’s vaccination requirement for
school children, for religious objections to immuniza-
tion, did not apply in this case because the children were
committed to the care and custody of the commissioner.
The court concluded that the crucial issue in this case
was the fact that the commissioner had custody of and
control over the children, which gave the commissioner
‘‘the authority and obligation to vaccinate’’ them pursu-
ant to § 17a-10 (c). This appeal followed.5 See footnote
2 of this opinion.
   On appeal, the respondents claim, inter alia, that
§ 17a-10 (c) does not authorize the commissioner to
vaccinate the children over the respondents’ objection
because vaccinations are not ‘‘medical treatment’’ as
contemplated by the statute. The respondents contend
that the plain language of § 17a-10 (c) indicates that
preventative vaccinations are not ‘‘medical treatment’’
because ‘‘treatment’’ is defined as the steps taken to
cure an injury or disease. Thus, the respondents argue
that the commissioner may authorize ‘‘medical treat-
ment’’ without parental consent only to address an
existing injury, illness, or disease. Because the commis-
sioner did not seek to vaccinate the children to cure an
existing illness or disease, but rather as a precautionary
measure, the respondents contend that such vaccina-
tions do not fall within the plain language of the statute.
Alternatively, the respondents contend that, even if the
court deems the phrase ‘‘medical treatment’’ ambigu-
ous, the legislative history of § 17a-10 (c) establishes
that the legislature intended the statute to give the com-
missioner only limited authority to provide medical
treatment without parental consent in emergency situ-
ations.
   In response, the commissioner contends that ‘‘[t]he
plain language of § 17a-10 (c), very simply, gives the
commissioner the authority to provide medical treat-
ment to children in its care, consistent with the child’s
best interests.’’ In the commissioner’s view, § 17a-10
(c) is plain and unambiguous, and the phrase ‘‘medical
treatment’’ is commonly understood to include the ‘‘mit-
igat[ion]’’ of an illness or disease. Accordingly, the com-
missioner contends that vaccinations are ‘‘medical
treatment’’ because they are a medicine administered by
a physician to mitigate against diseases. We, however,
agree with the respondents and conclude that vaccina-
tions do not constitute ‘‘medical treatment’’ under § 17a-
10 (c).
   The issue of whether § 17a-10 (c) authorizes the com-
missioner to vaccinate children committed to her tem-
porary custody over parental objection presents a
question of statutory construction over which we exer-
cise plenary review. Gonzalez v. O & G Industries,
Inc., 322 Conn. 291, 302, 140 A.3d 950 (2016). ‘‘When
construing a statute, [o]ur fundamental objective is to
ascertain and give effect to the apparent intent of the
legislature. . . . In other words, we seek to determine,
in a reasoned manner, the meaning of the statutory
language as applied to the facts of [the] case, including
the question of whether the language actually does
apply. . . . In seeking to determine that meaning, Gen-
eral Statutes § 1-2z directs us first to consider the text
of the statute itself and its relationship to other statutes.
If, after examining such text and considering such rela-
tionship, the meaning of such text is plain and unambig-
uous and does not yield absurd or unworkable results,
extratextual evidence of the meaning of the statute shall
not be considered. . . . When a statute is not plain and
unambiguous, we also look for interpretive guidance
to the legislative history and circumstances surrounding
its enactment, to the legislative policy it was designed to
implement, and to its relationship to existing legislation
and common law principles governing the same general
subject matter . . . .’’ (Internal quotation marks omit-
ted.) Id., 302–303. Importantly, ‘‘ambiguity exists only
if the statutory language at issue is susceptible to more
than one plausible interpretation.’’ State v. Orr, 291
Conn. 642, 654, 969 A.2d 750 (2009). In other words,
‘‘statutory language does not become ambiguous merely
because the parties contend for different meanings.’’
(Internal quotation marks omitted.) Allen v. Commis-
sioner of Revenue Services, 324 Conn. 292, 309, 152
A.3d 488 (2016).
   In accordance with § 1-2z, we begin our analysis with
the relevant statutory text. Section 17a-10 (c) provides
in relevant part: ‘‘When deemed in the best interests of
a child in the custody of the commissioner, the commis-
sioner, the commissioner’s designee, a superintendent
or assistant superintendent or, when the child is in
transit between department facilities, a designee of the
commissioner, may authorize, on the advice of a physi-
cian licensed to practice in the state, medical treatment,
including surgery, to insure the continued good health
or life of the child. . . .’’ (Emphasis added.)
    As the statute does not define the phrase ‘‘medical
treatment,’’ in accordance with General Statutes § 1-1
(a), we look to the common understanding expressed
in dictionaries in order to afford the term its ordinary
meaning. See, e.g., Standard Oil of Connecticut, Inc.
v. Administrator, Unemployment Compensation Act,
320 Conn. 611, 645, 134 A.3d 581 (2016). The American
Heritage College Dictionary (4th Ed. 2007) defines
‘‘treatment’’ as the ‘‘[a]dministration or application of
remedies to a patient for a disease or injury . . . .’’
(Emphasis added.) Similarly, Black’s Law Dictionary
(4th Ed. 1968) defines the word ‘‘treatment’’ as ‘‘[a]
broad term covering all the steps taken to effect a cure
of an injury or disease; the word including examination
and diagnosis as well as application of remedies.’’
(Emphasis added.) These definitions, and particularly
their focus on remedies,6 make clear that the phrase
‘‘medical treatment’’ in § 17a-10 (c) contemplates the
cure of an existing illness, injury, or disease.
    The commissioner, however, relies on other defini-
tions of ‘‘treatment’’ that include the ‘‘mitigation’’ of a
disease or illness. See The American Heritage Diction-
ary of the English Language (5th Ed. 2011) (defining
‘‘treatment’’ as ‘‘[t]he use of an agent, procedure, or
regimen, such as a drug, surgery, or exercise, in an
attempt to cure or mitigate a disease, condition, or
injury’’). The definition of ‘‘mitigate,’’ however, is to
‘‘make or become milder, less severe, less rigorous or
less painful . . . .’’ Webster’s New World Dictionary
(2d Ed. 1972). Thus, the commissioner’s contention that
the phrase ‘‘medical treatment’’ includes vaccinations
because they ‘‘mitigate’’ against the possibility of con-
tracting a disease does not comport with the plain mean-
ing of the word ‘‘mitigate’’ because the definition of
that term contemplates addressing a presently existing
condition. Put differently, one cannot mitigate an ail-
ment that may or may not arise in the future.
  Ambiguity arises, however, because the plain mean-
ing of ‘‘medical treatment’’ with respect to vaccinations
conflicts with the subsequent phrase in § 17a-10 (c),
namely, to ‘‘insure the continued good health or life of
the child.’’ The phrase ‘‘continued good health’’ reason-
ably may be read to suggest that the commissioner may
seek preventive ‘‘medical treatment’’ for a healthy child
in her custody. This contrasts with the plain meaning
of ‘‘medical treatment,’’ which requires an existing ill-
ness to trigger the commissioner’s authority to seek
‘‘medical treatment.’’ Accordingly, we conclude that this
apparent conflict renders § 17a-10 (c) ambiguous.
   In resolving this ambiguity, we first look to other
portions of the language in § 17a-10 (c) and related
statutes. We begin with the well settled principle that,
‘‘[a]ccording to the [doctrine] of ejusdem generis, unless
a contrary intent appears, where general terms are fol-
lowed by specific terms in a statute, the general terms
will be construed to embrace things of the same general
kind or character as those specifically enumerated.’’
(Internal quotation marks omitted.) Balloli v. New
Haven Police Dept., 324 Conn. 14, 23, 151 A.3d 367
(2016). Here, in § 17a-10 (c), the phrase ‘‘medical treat-
ment’’ is modified by the phrase ‘‘including surgery.’’
As ‘‘medical treatment’’ is a general term and ‘‘surgery’’
is more specific, ‘‘medical treatment’’ should be con-
strued to include medical procedures akin to surgery,
such as procedures undertaken to remedy an existing
illness, injury, or disease, rather than prophylactic mea-
sures such as vaccinations.
    This reading of § 17a-10 (c) is also supported by refer-
ence to related statutes contained in title 17a of the
General Statutes. See, e.g., Mayer v. Historic District
Commission, 325 Conn. 765, 777, 160 A.3d 333 (2017)
(‘‘looking beyond [General Statutes] § 8-8 [a] [1], related
statutes affecting land use appeals demonstrate that, if
the legislature wanted to create statutory aggrievement
in historic district cases, it could have done so
expressly’’ [internal quotation marks omitted]). In con-
trast to § 17a-10 (c), several other provisions in title
17a specifically reference both treatment and preven-
tion. See General Statutes § 17a-49 (a) (directing the
commissioner to develop programs for the ‘‘treatment
and prevention’’ of child abuse and neglect); General
Statutes § 17a-22g (a) (discussing behavioral health and
substance abuse ‘‘prevention and treatment’’). Had the
legislature intended for § 17a-10 (c) to allow for preven-
tative measures, it could have included that language
in this provision. See, e.g., State v. Heredia, 310 Conn.
742, 761, 81 A.3d 1163 (2013) (‘‘[w]hen a statute, with
reference to one subject contains a given provision,
the omission of such provision from a similar statute
concerning a related subject . . . is significant to show
that a different intention existed’’ [internal quotation
marks omitted]).7
   If the legislature’s intent is clear from the statute’s
plain and unambiguous language, our inquiry ends. See,
e.g., State v. Wright, 320 Conn. 781, 801, 135 A.3d 1
(2016). Where, as here, however, ‘‘the statute is ambigu-
ous . . . we go on to consider extratextual evidence
of its meaning, such as the statute’s legislative history,
the circumstances surrounding its enactment, the legis-
lative policy the statute implements, and the statute’s
relationship with existing legislation and common-law
principles.’’ Id.
   Accordingly, we examine the legislative history of
§ 17a-10 (c). As originally enacted in 1969, § 17a-10 did
not authorize the commissioner to seek any medical
treatment for children in his or her care. See Public
Acts 1969, No. 664, § 11. The legislative history of No.
295 of the 1971 Public Acts, which added the ‘‘medical
treatment’’ language to § 17a-10, indicates that the legis-
lature did not contemplate extending the commission-
er’s authority beyond emergency situations. As one of
the sponsors of the underlying bill explained,8 that lan-
guage ‘‘provides that the [commissioner] shall be
empowered and authorized to have emergency medical
treatment given to any ward placed in his custody
regardless of which institution he is situated in. This
presently is not possible and the Attorney General last
year was forced to give a ruling indicating that the
[c]ommissioner had no power even in the face of an
emergency. So this clarifies that situation . . . .’’9
(Emphasis added.) 14 H.R. Proc., Pt. 5a, 1971 Sess.,
p. 2201, remarks of Representative John Papandrea.
Similarly, during the hearings on the bill, its drafter,10
an employee of the department, testified as follows:
‘‘The other part of this [b]ill, relates to medical care to
children [within] our custody. They provide that the
[c]ommissioner, or his designee, may, upon the advice
of a licensed physician or dentist, authorize emergency
dental care or physical care, including surgery, for
a child in our custody. This we think is a necessary
provision. We find that as a matter of fact, children are
most apt to be accident prone on weekends and that’s
the most difficult time to get a hold of their parents.
We find further, that many of our parents who have
children are not easily located.’’ (Emphasis added.)
Conn. Joint Standing Committee Hearings, Corrections,
Welfare and Humane Institutions, Pt. 1, 1971 Sess., p.
186, remarks of John Dorman. Thus, the legislative his-
tory demonstrates that the 1971 amendments to § 17a-
10 were far from an expansive grant of authority to
provide routine preventative care to children commit-
ted to temporary custody but, rather, only were
intended to grant the commissioner the limited author-
ity to provide ‘‘medical treatment’’ during an emergency
if and when a child’s parents could not be reached.11
   Accordingly, we conclude that § 17a-10 (c) does not
authorize the commissioner to vaccinate children com-
mitted to her temporary custody without parental con-
sent.12 The trial court, therefore, improperly granted the
commissioner permission to vaccinate the children in
light of the respondents’ objection.
  The decision of the trial court denying the respon-
dents’ motion seeking to prevent vaccination of the
children is reversed and the case is remanded to that
court with direction to grant the respondents’ motion.
   In this opinion the other justices concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** The listing of judges reflects their seniority status on this court as of
the date of oral argument.
   *** August 15, 2017, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     General Statutes § 17a-10 (c) provides: ‘‘When deemed in the best inter-
ests of a child in the custody of the commissioner, the commissioner, the
commissioner’s designee, a superintendent or assistant superintendent or,
when the child is in transit between department facilities, a designee of the
commissioner, may authorize, on the advice of a physician licensed to
practice in the state, medical treatment, including surgery, to insure the
continued good health or life of the child. Any of said persons may, when
he or she deems it in the best interests of the child, authorize, on the advice
of a dentist licensed to practice in the state, dentistry, including dental
surgery, to insure the continued good health of the child. Upon such authori-
zation, the commissioner shall exercise due diligence to inform the parents
or guardian prior to taking such action, and in all cases shall send notice
to the parents or guardian by letter to their last-known address informing
them of the actions taken, of their necessity and of the outcome, but in a
case where the commissioner fails to notify, such failure will not affect the
validity of the authorization.’’
   2
     The respondents appealed from the decision of the trial court to the
Appellate Court, and we transferred the appeal to this court pursuant to
General Statutes § 51-199 (c) and Practice Book § 65-1.
   3
     The respondents also raise several constitutional claims. Specifically,
they argue that, as applied, § 17a-10 (c) violates (1) their fundamental liberty
interest in directing the care and religious education of the children, and
(2) their right to procedural due process. Because we resolve this appeal
on statutory grounds, we do not address these claims. See, e.g., State v.
Brown, 309 Conn. 469, 478–79 n.11, 72 A.3d 48 (2013) (‘‘[i]t is well established
that this court has a basic judicial duty to avoid deciding a constitutional
issue if a nonconstitutional ground exists that will dispose of the case’’
[internal quotation marks omitted]).
   4
     Medical tests revealed that both of the children have Von Willebrand’s
Disease, a genetic blood disorder that may have caused their bruising.
   5
     The trial court stayed execution of its decision until February 22, 2017,
the date on which the respondents appealed. The parties disagree about
whether the filing of the present appeal triggered an automatic stay pursuant
to Practice Book § 61-11. We agree with the commissioner’s argument that an
automatic stay did not arise from this appeal because § 61-11 (b) specifically
excludes juvenile matters, such as the present case, brought pursuant to
chapter 33a of our rules of practice. Nevertheless, on May 1, 2017, this court,
sua sponte, ordered a stay of the trial court’s decision pending resolution
of the present appeal. See Practice Book § 60-2.
   6
     The American Heritage College Dictionary (4th Ed. 2007) defines ‘‘rem-
edy’’ as ‘‘[s]omething, such as medicine, that relieves pain, cures disease,
or corrects a disorder.’’ See also Webster’s New World Dictionary (2d Ed.
1972) (defining remedy as ‘‘any medicine or treatment that cures, heals, or
relieves a disease or bodily disorder or tends to restore health’’).
   7
     We note that other provisions in title 17a of the General Statutes provide
additional circumstances in which the commissioner may authorize medical
care for children. For example, § 17a-101g (f) provides in relevant part that,
during a ninety-six hour hold, the commissioner ‘‘shall provide the child
with all necessary care, including medical care, which may include an
examination by a physician or mental health professional with or without
the consent of the child’s parents, guardian or other person responsible for
the child’s care, provided reasonable attempts have been made to obtain
consent of the child’s parents or guardian or other person responsible for
the care of such child. During the course of a medical examination, a
physician may perform diagnostic tests and procedures necessary for the
detection of child abuse or neglect. . . .’’ (Emphasis added.) Thus, while title
17a enumerates several instances in which the commissioner may authorize
medical care, it does not provide for the authorization of preventative care,
such as vaccinations.
   8
     When considering legislative history, ‘‘[w]e pay particular attention to
statements of the legislators who sponsored the bill.’’ Doe v. Marselle, 236
Conn. 845, 852 n.9, 675 A.2d 835 (1996).
   9
     We note that we have not reviewed the opinion of the Attorney General
discussed in the legislative history because it is not included in the parties
appendices and was not readily available in the Connecticut State Library.
   10
      ‘‘[I]t is now well settled that testimony before legislative committees
may be considered in determining the particular problem or issue that the
legislature sought to address by the legislation. . . . This is because legisla-
tion is a purposive act . . . and, therefore, identifying the particular problem
that the legislature sought to resolve helps to identify the purpose or pur-
poses for which the legislature used the language in question.’’ (Internal
quotation marks omitted.) Hatt v. Burlington Coat Factory, 263 Conn. 279,
314, 819 A.2d 260 (2003).
   11
      We note that the respondents rely on § 10-204a (a) (3), which provides
in relevant part that ‘‘[e]ach local or regional board of education, or similar
body governing a nonpublic school or schools, shall require each child
to be protected by adequate immunization against’’ numerous infectious
diseases ‘‘before being permitted to enroll in any program operated by a
public or nonpublic school under its jurisdiction. . . . Any such child who
. . . (3) presents a statement from the parents or guardian of such child
that such immunization would be contrary to the religious beliefs of such
child or the parents or guardian of such child . . . shall be exempt from
the appropriate provisions of this section. . . .’’ (Emphasis added.) The
respondents contend that this statutory right is limited to parents or guard-
ians with custody of a child.
   In response, the commissioner argues that she, not the respondents, holds
the right to claim any religious exemption to vaccination under § 10-204a
(a) (3) because, under General Statutes § 46b-129 (j) (4), the trial court’s
order of temporary custody ‘‘revoked’’ the respondents’ ‘‘guardianship
rights’’ and rendered her the ‘‘guardian’’ of the children. The commissioner
asserts that this order includes the rights and responsibilities of a ‘‘guardian’’
as defined by General Statutes § 17a-1 (12) (B), including the ‘‘authority to
make major decisions affecting the child’s or youth’s welfare, including,
but not limited to, consent determinations regarding . . . major medical,
psychiatric or surgical treatment . . . .’’ The commissioner also relies on the
similar definition of ‘‘guardianship’’ in the probate court statutes, specifically
General Statutes § 45a-604 (5) (B).
   As Chief Justice Rogers recognizes in her concurring opinion, the parties’
statutory arguments on this point are complicated by the constitutional
issues presented in view of the fact that, although the children have been
committed to the custody of the commissioner, the respondents’ parental
rights remain intact. See Walsh v. Jodoin, 283 Conn. 187, 199, 925 A.2d 1086
(2007) (‘‘[t]his court should try, whenever possible, to construe statutes to
avoid a constitutional infirmity, but may not do so by rewriting the statute
or by eschewing its plain language’’ [internal quotation marks omitted]); see
also, e.g., Santosky v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed.
2d 599 (1982) (‘‘[t]he fundamental liberty interest of natural parents in the
care, custody, and management of their child does not evaporate simply
because they have not been model parents or have lost temporary custody
of their child to the [s]tate’’); Diana H. v. Rubin, 217 Ariz. 131, 139–40,
171 P.3d 200 (App. 2007) (statutory scheme recognizing mother’s ‘‘residual
parental rights’’ while child was in temporary custody of child welfare agency
required demonstration of compelling state interest to override mother’s
religious objection to vaccination of child); Dept. of Human Services v.
S.M., 355 Or. 241, 253–55, 323 P.3d 947 (2014) (holding that state child
welfare agency has ‘‘statutory authority to immunize [children in its custody]
against common childhood diseases’’ but recognizing that agency’s rules
provide procedures to protect parents’ constitutional rights during period
of temporary custody).
   Insofar as the commissioner relies primarily on § 17a-10 (c) as the basis
for her authority to vaccinate the children in the present case, we leave
to another day full consideration of the division of rights between the
commissioner and parents under our statutory scheme while children are
committed to temporary custody. This is particularly so, given that § 10-204a
(a) (3), the respondents’ reliance on which occasioned the commissioner’s
reliance on § 17a-1 (12) (B), is inapplicable in this case given that the record
does not indicate that an educational exemption is at issue—likely because
the children have not yet reached school age. Moreover, the definition in
§ 17a-1 (12) (B), on which the commissioner relies, does not appear by its
own terms to govern the temporary custody situation presented in this case,
insofar as it specifically defines ‘‘[g]uardian’’ as a ‘‘person who has a judicially
created relationship between a child or youth and such person that is
intended to be permanent and self-sustaining . . . .’’ (Emphasis added.)
Accordingly, we leave to another day a more comprehensive examination
of the statutory scheme.
   12
      While some may question the wisdom of not authorizing the commis-
sioner to vaccinate children in her custody, ‘‘[p]articularly [i]n areas where
the legislature has spoken . . . the primary responsibility for formulating
public policy must remain with the legislature.’’ Mayer v. Historic District
Commission, supra, 325 Conn. 780. Given the policy considerations identi-
fied by the commissioner with respect to vaccination, ‘‘it remains the prerog-
ative of the legislature to modify or clarify [the relevant statutory provisions]
as it sees fit.’’ (Internal quotation marks omitted.) Id., 780 n.10.